DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 08/15/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103—New by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1) Claim(s) 20, 28-32, 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen Tanugi (US 2015/0118644) in view of Wilmotte et al., (US 6,660,289).
Cohen Tanugi teaches, “An applicator for dispensing materials therethrough when using a water jet device” (Abstract). 
The applicator is useful for the treatment of bleeding gums caused by periodontal disease or gingivitis insofar as Cohen Tanugi teaches, “Using dental water jet devices was proven to improve or even eradicate many dental problems and diseases such as gingivitis which often causes gums to bleed and/or recede, caries and others” (p. 1, para. [0003]).
The materials useful for jetting through the applicator include “at least one of: medical material, cosmetic material, cleansing material” (p. 1, para. [0011]), wherein “the material dispensed by the applicator is in the form of gel, paste, or powder” (Id. para. [0012]).
Cohen Tanugi also teaches, “The water jet device may be a dental water jet device functioning as an improved oral irrigator device, allowing applying dental materials” (p. 2, para. [0015]); “Since the gel is dispensed during the dispensing of the water jet the dispensed dental material can be directed along with the water jet to a desired location such as between the tooth and its surrounding gum tissue to enhance the effect of the water jet as well as the effect of the dental material” (p. 3, para. [0038]).
Further, “the applicator includes an external container having a funnel shaped edge for connecting to an inner cavity tube of the water jet device through which the water jet passes.  The container is filled with a material such as a dental cleansing gel allowing allocated dispensing of the material into the water jet” (p. 5, para. [0061])(clm. 41).

Cohen Tanugi does not teach Niacin or Hydrogen Peroxide.

Wilmotte et al. teaches disinfecting compositions “containing in water hydrogen peroxide” (dihydrogen dioxide) and “a stabilizing agent which is an acid” (Abstract).
The composition can be used for the treatment of gum disease and the prevention of gingivitis insofar as it is taught to be used “as a germicidal product for preparing a medicinal product  intended for therapeutic use with regard to oral condition, in particular of the periodontium, caused by bacteria and/or fungi, and, on the other hand, as a cosmetic product, in particular in the form of a toothpaste, for oral hygiene” (col. 14, lines 17-23).  
Willmott et al. further teaches, “In the dental field, it has been found that the gelled composition (II) serves as a hemostatic agent, dispenses with the administration of antibacterial and/or antifungal agents, inhibits catalase and ensure the passivation of the metal surfaces of bridges” (col. 14, lines 25-30).
The stabilizing agent for protecting hydrogen peroxide is preferably “a pyridinecarboxylic acid”, (col. 8, lines 28-38) e.g. “3-pyridinecarboxylic acid” (niacin)
Advantageously “the weight ratio of stabilizer to the hydrogen peroxide will be between 0.0005/1 and 0.025/1 . . . and better still about 0.001/1” (col. 8, lines 53-56).  Here the ratio of 0.001/1 is equivalent to 1:1000, as per claim 30.  Accordingly, it would have been obvious to have a concentration of 97.00 wt% to 99.99 wt% hydrogen peroxide, based on the total weight of the antibacterial pro-coagulant, as per claim 29.
Since the concentration of hydrogen peroxide can fall within the range of “0.1% to 60%” it is possible to have up to 1.5% niacin, as per claim 28, where the niacin hydrogen peroxide has a ratio of 0.025/1.
The prior art teaches a specific embodiment of an aqueous gel (clm. 39) composition comprising 7.8% H2O2 (hydrogen peroxide), 0.008% Pyridinecarboxylic acid (niacin), and make up to 100% demineralized (distilled) water (clm. 40) (col. 14, Example 1).
Since the amount of water is quantum satis, it would have been obvious for the water to fall within the range of 0.1 wt% to 75 wt%, as per claim 32.
Willmott et al. further teaches formulating a gel solution of Ex. 1 above and applying it “once a day for 5 days to the teeth and mucosa of the periodontium in the region of the teeth, to patients suffering form dental plaque and/or oral mycosis, and who had bad breath” (col. 17, Example 9, lined 1-15)
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use the dental material of Willmott et al. in the method of Cohen Tanugi, since the materials of Willmott et al. and the method of Cohen Tanugi are useful for the same purpose, treating periodontal disease or gingivitis.  The artisan would have also been motivated to enhance the effect of the water jet as well as the effect of the dental materials, as taught by Cohen Tanugi. There would have been a reasonable expectation of success with the combination insofar as the materials used in the method of Cohen Tanugi were taught to be in the form of a gel.

2) Claims 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen Tanugi (US 2015/0118644) in view of Wilmotte et al., (US 6,660,289) as applied to claims 20, 28-32, 39-40 above, and further in view of Dolezal (US 2019/0175956).
The combination of Cohen Tanugi and Wilmotte et al., which is taught above, differs from claims 33-38 insofar as it does not teach calcium citrate, vitamin d3, nor a food grade acid.
Dolezal teaches oral care products including “toothpastes, mouthwashes, whitening products, whitening wands, and oral care crystals comprising non-toxic and natural ingredients” (Abstract).
The compositions include “calcium citrate”, which may be “between about 1.5% and about 20%” (p. 9, para. [0113]), as per claims 33-34, as well as vitamin D3 (p. 4, para. [0059]; see also p. 5, para. [0062]), which may be present from “0.01-0.5%” (see Table at p. 9), as per claims 35-36, and “apple cider vinegar” (food grade acidic agent) (p. 4, para. [0059]; see also p. 7, para. [0086] where “Apple cider vinegar has been shown to act as an antimicrobial” and “additionally or alternatively, be used as a tooth whitener”), as per claims 37-38.
	Dolezal is silent concerning a suitable concentration for apple cider vinegar; however, given its function as an antimicrobial agent, as well as a tooth whitener, it would have been obvious to optimize a range for apple cider vinegar. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Concerning the acidity level of the apple cider vinegar, the prior art is silent here as well.  However, the acidity level appears to merely identify the source of the apple cider vinegar, as opposed to a concentration for applicant’s invention.  For example, Heinz produces an all-natural apple cider vinegar that has an acidity of 5% (see Technological Background below).  
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add calcium citrate, vitamin D3, and a food grade acid to the combination of Cohen Tanugi and Wilmotte et al. based on their art recognized suitability for their intended use in oral care compositions, as taught by Dolezal.  Again, the method of Cohen Tanugi utilizes dental materials, and calcium citrate, vitamin D3, and a food grade acid qualify and dental materials insofar as they are useful in oral care compositions.

Technological Background
1) The prior art made of record and not relied upon is considered pertinent to applicant's disclosure BaeKwangHak et al. (KR1020160181078).  BaeKwangHak et al. is pertinent for teaching composition comprising niacin for preventing or treating periodontitis. “Very excellent effect the niacin according to the present invention, and the vitamin C and iron is in the various periodontal diseases of prevention or treatments including periodontitis and effect has the therapeutic effect excellent” (Abstract, translation).
2) The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Clipper et al. (US 4,537,778).  Clipper et al. is pertinent for teaching, “It has long been recognized in the art that hydrogen peroxide and other peroxygen-containing agents are effective in curative and/or prophylactic treatments with respect to caries, dental plaque, gingivitis, periodontitis . . . “ (col. 1, lines 10-18).
3) The prior art made of record and considered pertinent to applicant’s disclosure is Heinz (www.heinz.com).  Heinz teaches an all-natural apple cider vinegar having 5% acidity.  

Response to Arguments
Applicant’s argument is moot at this time in view of the new ground of rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612